NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RYAN FRANK BONNEAU,                             No.    18-35705

                Petitioner-Appellant,           D.C. No. 3:18-cv-00810-MO

 v.
                                                MEMORANDUM*
JOSIAS SALAZAR, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                          Submitted February 20, 2019**


Before: FARRIS, TROTT, and TALLMAN, Circuit Judges.

      Federal prisoner Ryan Frank Bonneau appeals from the district court’s

August 9, 2018 denial of his motion for a preliminary injunction in his pending

petition for writ of habeas corpus under 28 U.S.C. § 2241. We have jurisdiction

under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Am. Hotel &


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lodging Ass’n v. City of Los Angeles, 834 F.3d 958, 962 (9th Cir. 2016). We

affirm.

       Because Bonneau failed to establish that such relief is warranted, the district

court correctly exercised its discretion by denying Bonneau’s motion for a

preliminary injunction directing the Bureau of Prisons (“BOP”) to release him to

home confinement. See Jackson v. City & County of San Francisco, 746 F.3d 953,

958 (9th Cir. 2014) (plaintiff seeking preliminary injunction must establish that he

is likely to succeed on the merits, he is likely to suffer irreparable harm in the

absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest). The district court properly denied preliminary

injunctive relief in Bonneau’s pending 28 U.S.C. § 2241 petition because he did

not show a likelihood of success on the merits. 18 U.S.C. § 3624(c)(2) barred the

BOP from placing him in home confinement for more than six months or 10

percent of the underlying sentence, whichever is less. Accordingly, Bonneau’s

argument that the BOP “defied a direct order by the Judicial Branch” is immaterial.

Notwithstanding the district court’s intention to split his sentence as the judge

indicated, federal law forbids the BOP from placing Bonneau in home confinement

for more than 2.4 months.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


DA/Pro Se                                  2
       AFFIRMED.




DA/Pro Se          3